Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the election filed 2/8/2021.
	Currently, claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Species IV is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/23/2019, 9/27/2019, 10/23/2019, 4/2/2020, and 8/13/2020 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: back side 33 as described in para. [0037].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kariyazaki (US 2017/0179050, cited in IDS).
Pertaining to claim 12, Kariyazaki shows, with reference to FIG. 5-7 and 15, a laminate substrate (40) for supporting a radio frequency (RF) integrated device die (10) configured to operate at one or more operational frequencies, the laminate substrate having a front side (4t) and a back side (4b) opposite the front side, the laminate substrate comprising: 
a bump launch structure (1PD/1SB/M1/M2) defined at least in part by one or more layers at or near the front side of the laminate substrate, the bump launch structure comprising metallic and insulating materials arranged in a first pattern having a first impedance (inherent) at the one or more operational frequencies, the first impedance of the bump launch structure configured to substantially match an impedance of the RF integrated device die having radio frequency (RF) circuitry (para. [0045]); 
a ball launch structure (3BF/4SB/M8/M7) defined at least in part by one or more layers at or near the back side of the laminate substrate, the ball launch structure comprising metallic and 
one or more traces (4W) or vias (4V, 4TW) that electrically connect the bump launch structure and the ball launch structure.
Pertaining to claim 13, Kariyazaki shows a plurality of solder balls (4SB) electrically and mechanically connected to the back side of the laminate substrate.
 Pertaining to claim 14, Kariyazaki shows the ball launch structure further comprises the plurality of solder balls (FIG. 6).
Pertaining to claim 15, Kariyazaki shows the one or more operational frequencies are in a range of DC to 75 GHz (para. [0044]).
Pertaining to claim 16, Kariyazaki shows at least one of the bump launch structure and the ball launch structure comprises a plurality of metallic vias (4V) spaced apart by an insulator, the plurality of metallic vias extending through one or more layers of the laminate substrate.
Pertaining to claim 17, Kariyazaki shows at least one of the bump launch structure and the ball launch structure comprises a serpentine metallic trace (FIG. 14) electrically connected with a metallic via (4V), the metallic via extending through one or more layers of the laminate substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyazaki.
Pertaining to claim 1, Kariyazaki shows, with reference to FIG. 5-7 and 15, an integrated device package comprising: 
a laminate substrate (40) having a front side (4t) and a back side (4b), the laminate substrate comprising a plurality of layers (para. [0070], FIG. 6); 
an integrated device die (10) mounted to the front side of the laminate substrate, the integrated device die comprising radio frequency (RF) circuitry (para. [0044]) and having a first impedance (inherent), the integrated device die operating at one or more operational frequencies (para. [0044], [0037]); 
a plurality of conductive bumps (1SB) disposed between the integrated device die and the front side of the laminate substrate, the conductive bumps electrically connecting the integrated device die and the laminate substrate; and 
a bump launch structure (1PD/1SB/M1/M2) defined at least in part by one or more layers at or near the front side of the laminate substrate, the bump launch structure comprising metallic and insulating materials arranged in a first pattern having a second impedance that is matched to the first impedance (para. [0045]).
Kariyazaki fails to explicitly show that a voltage standing wave ratio (VSWR) of the bump launch structure is less than 4:1.
However, as is evident upon reading the Kariyazaki reference, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a 
Pertaining to claim 2, Kariyazaki shows a ball launch structure (3BF/4SB/M8/M7) defined at least in part by one or more layers at or near the back side of the laminate substrate, the ball launch structure comprising metallic and insulating materials arranged in a second pattern having a third impedance (inherent).
Pertaining to claim 3, Kariyazaki shows one or more traces (4W) or vias (4V) that electrically connect the first pattern of the bump launch structure and the second pattern of the ball launch structure.
Pertaining to claim 4, Kariyazaki shows a plurality of solder balls (4SB) electrically and mechanically connected to the back side of the laminate substrate, wherein the ball launch structure further comprises the plurality of solder balls.
Pertaining to claim 5, Kariyazaki shows a system board (30) having a fourth impedance (inherent), the laminate substrate mounted to a front side of the system board by way of the plurality of solder balls, wherein the ball launch structure further comprises one or more layers at or near the front side of the system board, wherein the third and fourth impedances are matched (purpose is to match input, output, and transmission path impedances (para. [0042])).
Although Kariyazaki does not explicitly show that a voltage standing wave ratio (VSWR) of the ball launch structure is less than 5:1, the purpose of impedance matching is “to suppress 
Pertaining to claim 6, Kariyazaki shows at least one of the bump launch structure and the ball launch structure comprises a plurality of metallic vias (4V) spaced apart by an insulator, the plurality of metallic vias extending through one or more layers of the laminate substrate, wherein spacings between adjacent metallic vias define a corresponding capacitance that defines at least in part the second impedance or the third impedance (inherent).
Pertaining to claim 7, Kariyazaki shows at least one of the bump launch structure and the ball launch structure comprises a serpentine metallic trace (FIG. 14) electrically connected with a metallic via (4V), the metallic via extending through one or more layers of the laminate substrate.
Pertaining to claim 8, Kariyazaki shows the bump launch structure further comprises the plurality of conductive bumps (FIG. 6).
Pertaining to claim 9, although Kariyazaki does not explicitly show the UBM, Kariyazaki does show pads 1PD of the integrated device die that connect to bumps 1SB. Examiner takes official notice that is well known in the art, and thus obvious, to form a UBM between the bump and the pad. This is known to provide a better surface for bonding using the bumps.
Pertaining to claim 10, Kariyazaki discloses values within the claimed range (para. [0044]).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pertaining to claim 18, Kariyazaki shows, with reference to FIG. 1, 2 and 5-7, an electronic device comprising: 
a system board (30) having a first radio frequency (RF) communications line (SGP1), the first RF communications line having a first impedance at one or more operational frequencies (inherent); 
a laminate substrate (40) mounted to the system board, the laminate substrate having a front side (4t) and a back side (4b) opposite the front side; 
a plurality of solder balls (4SB) disposed between the system board and the back side of the laminate substrate, the solder balls electrically connecting the system board and the laminate substrate; and 
a ball launch structure (3BF/4SB/M8/M7) defined at least in part by one or more layers at or near the back side of the laminate substrate, the ball launch structure comprising metallic and insulating materials arranged in a first pattern having a second impedance at the one or more 
Although Kariyazaki does not explicitly show that a voltage standing wave ratio (VSWR) of the ball launch structure is less than 5:1, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better suppression of deterioration in the quality of an electric signal; thus, perfect impedance matching, or a VSWR approaching 1:1, is most desirable. Therefore, it would be obvious to one of ordinary skill in the art to achieve a VSWR as close to 1:1 as possible. 
Pertaining to claim 19, Kariyazaki shows an integrated device die (10) mounted to the laminate substrate by way of one or more conductive bumps (1SB), the integrated device die comprising radio frequency (RF) circuitry and having a third impedance (inherent).
Pertaining to claim 20, Kariyazaki shows a bump launch structure (1PD/1SB/M1/M2) defined at least in part by one or more layers at or near the front side of the laminate substrate, the bump launch structure comprising metallic and insulating materials arranged in a first pattern having a fourth impedance that is matched to the third impedance (para. [0045]).
Kariyazaki fails to explicitly show that a voltage standing wave ratio (VSWR) of the bump launch structure is less than 3:1.
However, as is evident upon reading the Kariyazaki reference, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better suppression of deterioration in the quality of an electric signal; thus, perfect impedance .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kong (US 2019/0295966) and Colussi et al. (US 9,048,232) disclose impedance matching structures within an interposer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DANIEL LUKE/Primary Examiner, Art Unit 2896